Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The After-Final Drawing correction of October 28, 2021 IS ENTERED. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jesse Fenty on November 12, 2021. 

The After-Final Claim amendments of October 28, 2021 are NOT ENTERED. 

July 20, 2021 as follows: 

1. (Currently Amended) A motor driven compressor apparatus comprising:

a housing having a suction chamber into which a refrigerant is introduced and a discharge chamber from which the introduced refrigerant is compressed and discharged;

a center plate fixed to an inside of the housing;

a driving part fixed to the inside of the housing and configured to generate rotating power;

a rotary shaft rotatably supported in the housing to rotate by the rotating power of the driving part;

a swing pin configured to connect an eccentric bushing and the rotary shaft;

the eccentric bushing eccentrically coupled to the rotary shaft and configured to orbit an orbiting scroll;

the orbiting scroll disposed in one direction of the eccentric bushing and orbited by the rotary shaft; 

a fixed scroll disposed in one direction of the orbiting scroll and in which the orbiting scroll orbits therein,

 a flow path formed in the rotary shaft, which passes through a center in a cross section in a longitudinal direction  and bends within the rotary shaft,  

a first pin insertion hole, which  forms the flow path in one direction at which the eccentric bushing is disposed and into which the swing pin is inserted,

a second pin insertion hole, into which the swing pin is inserted, is formed in the eccentric bushing in the other direction at which the rotary shaft is disposed, and

the refrigerant leaks between the swing pin and the first pin insertion hole.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, November 12, 2021